DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103034804 A) hereinafter referred to as “Wang”, and further in view of Wikipedia (NPL – “Open Collector”) hereinafter referred to as “Open Collector”.
Regarding Claim 1:
	Wang discloses the following limitations:
	A circuit comprising: a supply power glitch detection circuit in a first power domain (Page 1, Abstract, an attack detection circuit for safe chip and the security chip (in a first power domain). the attack detection circuit (supply power glitch detection circuit) comprises a sampling network for the voltage glitch on the power supply) 
(taught by “Open Collector” below)
	(taught by “Open Collector” below)
	and the supply power glitch detection circuit comprising a glitch detection output terminal (Par. [0013], output end of the gate is the output of the detection circuit (and the supply power glitch detection circuit comprising a glitch detection output terminal))
[AltContent: textbox (Figure A: Figure 1 of "Open Collector")]
    PNG
    media_image1.png
    334
    544
    media_image1.png
    Greyscale
	(taught by “Open Collector” below)

	“Open Collector” discloses the following limitations not taught by Wang:
	a ratioed inverter (Page 1, Par. 6, the output usually consists of an external pull-up resistor (ratioed); Page 1, Par. 2, If the output device is a MOSFET, the output is called open drain (inverter) and it functions in a similar way). Reference Wang does not teach a ratioed inverter. According to reference “Open Collector”, an open drain connection is said to consist of a pull-up resistor and a MOSFET transistor, in which the output is formed from the junction node between the two circuit elements. It is well known in the art that this combination forms a type of inverter as shown in reference Vai (Page 178, Fig. 6.3). This is also considered to be a ratioed inverter, as the specification describes such a combination as one (Par. [0021], The ratioed inverter 206 may operate as a voltage level translator and may comprise a second pull-up resistor R2 212 and a pull-down transistor T2 220 in series, which may be NMOS or PMOS). 
	in a second power domain different than the first power domain (Page 2, Par. 1, because the pull-up resistor is external and does not need to be connected to the chip supply voltage, a lower or higher voltage than the chip supply voltage can be used instead (providing it does not exceed the absolute maximum rating of the chip's output). Open collector circuits are therefore sometimes used to interface different families of devices that have different operating voltage levels (in a second power domain different than the first power domain)). “Open Collector” describes how the external pull-up resistor allows for open collector circuits, and likewise open-drain circuits, the advantageous ability to operate in different operating voltage levels, i.e. power domains. 
[AltContent: textbox (Figure B: The glitch detection circuit (Figure 1 of Wang))]
    PNG
    media_image2.png
    482
    1023
    media_image2.png
    Greyscale
	coupled to an input terminal of the ratioed inverter (Page 1, Figure 1, IC Output -> Base Input). Figure 1 of “Open Collector” shows that the output of a circuit is fed into the base input of the open collector circuit, which applies analogously to open-drain circuits as interpreted previously. Under the broadest reasonable interpretation, this is considered a coupling of terminals, as they are linked together, even if indirectly, in some manner. 

	References Wang and “Open Collector” are considered to be analogous art because they both relate to the signaling and design of integrated circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang with the open-drain circuit of “Open Collector” to gain the benefit of the ability to communicate with devices which might not operate at the same voltage level.  

Regarding Claim 3:
	The combination of Wang/”Open Collector” discloses Claim 1.
	Wang further discloses the following limitation:
	the supply power glitch detection circuit comprising a first pull-up resistor and a first pull-down transistor in series, and a first inverter coupled to a junction node of the first pull-up resistor and the first pull-down transistor (Page 6 (of untranslated copy), Figure 1, R6, M3, INV; Par. [0012], detecting circuit 21 (the supply power glitch detection circuit comprising) comprises … resistance R6 (a first pull-up resistor) one end connected with drain electrode of MOS tube M2 (a first pull-down transistor in series), input terminal of the inverter INV (and a first inverter coupled to a junction node of the first pull-up resistor and the first pull-down transistor)). In Figure 1 of Wang which has been reproduced above, this configuration of components can be seen in the glitch detection circuit. While this is not the case with Wang, note that under the broadest reasonable interpretation, any glitch detection circuit which contains these components in such a configuration described is considered to “comprise” these elements, even if it may be a small section of a fairly large circuit. Likewise, “coupled to a junction node” may be broadly interpreted to mean any connection, which may contain intermediary circuit components. The reasons for motivation/combination of references remain the same as in Claim 1. 

Regarding Claim 13:
	Claim 13 is drawn to the method of using corresponding to the circuit same as claimed in Claim 1 except that Claim 13 further recites the following limitations disclosed by “Open Collector”:
	and asserting or de-asserting the output signal in the second power domain (Page 1, Par. 6, the output usually consists of an external pull-up resistor (ratioed); Page 1, Par. 2, if the output device is a MOSFET, the output is called open drain (inverter) and it functions in a similar way). The phrase “asserting or de-asserting the output signal” is considered to mean under the broadest reasonable interpretation that a Boolean or digital signal is outputted. It was also previously argued that the open-drain circuit of “Open Collector” is a ratioed inverter, i.e. for digital electronics. Therefore, the output signal is considered to be asserted/de-asserted in the second power domain since the output signal is the result of the output of the ratioed inverter, and this is understood to be a digital output as this is the result of a digital inverter.  
	wherein the output signal is based on the supply voltage level in the first power domain (Page 1, Figure 1, IC Output -> Base Input). As argued previously in Claim 1, the references combined comprise “a glitch detection output terminal coupled to an input terminal of the ratioed inverter”. Since the glitch detection circuit and ratioed inverter are connected in such a manner with the previous arguments, this means that the output signal is inherently based on the supply voltage level in the first power domain, as the output signal is driven by this supply voltage.   

	Therefore, method Claim 13 corresponds to device Claim 1, and is rejected under the same combination of references Wang/”Open Collector” for the same reasons of motivation as used above. 

Regarding Claim 14:

	Wang further discloses the following limitation:
	wherein the output signal in the second power domain is asserted to enable at least one of a chip reset, disabling of secure logic blocks, alerting a master CPU, alerting a controller, shutting off the power rails, and combinations thereof (Claim 1, Abstract, and outputting a corresponding detecting result (wherein the output signal in the second power domain is asserted), therefore, when receiving attack, to the safety chip system providing a warning, the system taking appropriate safety measures (at least one of… alerting a controller) for preventing the potential safety hazard, improves the fault attack capability of the security chip system). The output signal of the glitch detection circuit of Wang is designed to alert the system in order to conduct safety measures, i.e. alerting a controller. Under the broadest reasonable interpretation, this constitutes “at least one of” the functions described in the claim. Regarding the phrase “output signal in the second power domain is asserted”, the function of the ratioed inverter as described in the specification and “Open Collector” is to allow communication with other power domains through voltage level translation. The indication of a glitch of the output signal remains the same as the output signal of Wang, i.e. asserting whether there is a glitch or not. Therefore, it is understood that the output signal from the second power domain is likewise performing the role of enabling one of the security functions described. Furthermore, the teaching from Wang remains the same, i.e. it is advantageous that the system takes appropriate safety measures in response to the glitch detection. The reasons for motivation/combination of references remain the same as in Claim 13. 

Regarding Claim 16:
	The combination of Wang/”Open Collector” discloses Claim 13.
.

Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang/”Open Collector”, and further in view of Hildebrand et al. (U.S. Pub. No. 2017/0177870 A1) hereinafter referred to as “Hildebrand”. 
Regarding Claim 2:
	The combination of Wang/”Open Collector” discloses Claim 1.
	Hildebrand further discloses the following limitation not taught by the combination of Wang/”Open Collector”:
	the first power domain is a real-time clock domain and the second power domain is a system-on-a-chip domain (Par. [0155], in some embodiments, power supply rails that provide power to power domains (the second power domain is a system-on-a-chip domain) other than real-time-clock (RTC) power domain (the first power domain is a real-time clock domain) 1814 may be switched off). The combination of Wang/”Open Collector” does not disclose a real-time clock domain. However, the combination of references is directed towards SoC devices as disclosed by “Open Collector” (Page 2, Par. 1, because the pull-up resistor is external and does not need to be connected to the chip supply voltage, a lower or higher voltage than the chip supply voltage can be used instead) and by Wang (Page 1, Abstract, an attack detection circuit for safe chip and the security chip). Therefore, it is understood that the power domains argued in Claim 1 may inherently be considered to be system-on-a-chip power domains under the broadest reasonable interpretation. Reference Hildebrand teaches however that a SoC may have different power domains, as according to the specification (Par. [0015]), and that one of the power domains may be a real-time clock domain. Hildebrand further teaches that such a configuration, wherein the first domain is the real-time clock domain and the second domain is a system-on-a-chip domain, allows for response to sensor events (Par. [0168], power management logic 1830 may detect a wake-up event and may power up system 1800. For example, a wake-up from an extreme deep sleep state may be triggered by a real-time-clock (RTC) alarm, or by a sensor event).

	The combination of references Wang/”Open Collector” and reference Hildebrand are considered to be analogous art because they relate to security mechanisms for system-on-a-chip devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang/”Open Collector” with the real-time clock domain of Hildebrand in order to gain the benefit of responding to glitch events even in a deep sleep state as in Hildebrand. 

Regarding Claim 15:
	The combination of Wang/”Open Collector” discloses Claim 13.
	Claim 15 is drawn to the method of using corresponding to the circuit same as claimed in Claim 2. Therefore, method Claim 15 corresponds to device Claim 2, and is rejected for the same reasons of motivation/combination of references as used above. However, Claim 15 further recites additional limitations by virtue of being dependent on Claim 13, which were previously shown to be disclosed by “Open Collector”.

s 4, 5, 6, 8, 10, 11, 12, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang/”Open Collector”, and further in view of Vai (NPL - “VLSI Design”) hereinafter referred to as “Vai”. 
Regarding Claim 4:
	The combination of Wang/”Open Collector” discloses Claim 3.
	“Open Collector” further discloses the following limitations:
	the ratioed inverter comprising a second pull-up resistor and a second pull-down transistor in series (Page 1, Par. 6, the output usually consists of an external pull-up resistor (the ratioed inverter comprising a second pull-up resistor); Page 1, Par. 2, if the output device is a MOSFET, the output is called open drain (and a second pull-down transistor in series) and it functions in a similar way). As shown in Figure 1 of Page 1 of “Open Collector”, the open collector, and analogously the open-drain circuit, comprises a pull-up resistor and pull-down transistor in series. 
	(taught by Vai below)
[AltContent: textbox (Figure C: Figure 6.4 of Vai)]
    PNG
    media_image3.png
    401
    429
    media_image3.png
    Greyscale


	Vai teaches the following limitation not taught by the combination of Wang/”Open Collector”:
	and a second inverter coupled to a junction node of the second pull-up resistor and the second pull-down transistor (Page 178, Fig. 6.4, assume that the output of an open-drain circuit is used to drive another open drain stage (and a second inverter coupled to a junction node of the second pull-up resistor and the second pull-down transistor), as shown in Fig. 6.4). The combination of Wang/”Open Collector” does not disclose a second inverter being coupled the output of the open-drain circuit. Vai however discloses a design in which the open drain inverter, i.e. the resistor and transistor in series, drives another open drain inverter as seen in Figure 6.4. Vai teaches that this design allows one to determine what an appropriate ratio of resistor/transistor resistances should be (Page 178, the following analysis provides an approach to determine the smallest value of Rpu that produces an acceptable 0 at output Z).

	The combination of references Wang/”Open Collector” and reference Vai are considered to be analogous art because they relate to the signaling and design of integrated circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang/”Open Collector” with the open drain inverter of Vai in order to gain the ability to determine the ratio of resistances best for the ratioed inverter. 

Regarding Claim 5:
	The combination of Wang/”Open Collector”/Vai discloses Claim 4.
	“Open Collector” further discloses the following limitation:
	the output of the first inverter driving the second pull-down transistor (Page 1, Figure 1, IC Output -> Base Input). Under the broadest reasonable interpretation, as the output of the glitch detection circuit is formed from the output of the first inverter, then it is inherently considered to be driving the second pull-down transistor when Claim 1 states that the output is “coupled to an input terminal of the ratioed inverter”. That is, as similarly noted previously in Claim 3, “driving” neither specifically excludes the usage of intermediary circuit elements between the inverter and transistor nor combination of the inverter’s output with other signals, as the inverter’s output still affects the glitch detection circuit’s output in both scenarios. The reasons for motivation/combination of references remain the same as in Claim 4.

Regarding Claim 6:
	The combination of Wang/”Open Collector”/Vai discloses Claim 4.
	Wang further discloses the following limitation:
	the first pull-down transistor driven by a power rail of the first power domain (Page 6 (of untranslated copy), Figure 1, VDD, M2). As shown in Figure 1 of Wang, the pull-down transistor is driven by the power supply of the secure chip, i.e. a power rail of the first domain as the glitch detection circuit was previously argued to belong in the first power domain, since it is connected to VDD and GND.  The reasons for motivation/combination of references remain the same as in Claim 4.

Regarding Claim 8:
	Wang discloses the following limitation:
	A circuit comprising: a supply power glitch detection circuit in a power domain, wherein the supply power glitch detection circuit comprises a first pull-up resistor and a first pull-down transistor in series, and a first inverter coupled to a junction node of the first pull-up resistor and the first pull-down transistor (Page 6 (of untranslated copy), Figure 1, R6, M3, INV; Par. [0012], detecting circuit 21 (A circuit comprising: a supply power glitch detection circuit in a power domain) comprises … resistance R6 (comprises a first pull-up resistor) one end connected with drain electrode of MOS tube M2 (and a first pull-down transistor in series), input terminal of the inverter INV (and a first inverter coupled to a junction node of the first pull-up resistor and the first pull-down transistor)). As argued previously in Claim 3, Figure 1 of Wang shows a glitch detection circuit which comprises the same configuration of circuit components as those claimed.
	(taught by “Open Collector” below)
	(taught by Vai below)

	“Open Collector” discloses the following limitations not taught by Wang:
	and a ratioed inverter in the power domain (Page 1, Par. 6, the output usually consists of an external pull-up resistor (ratioed); Page 1, Par. 2, If the output device is a MOSFET, the output is called open drain (inverter) and it functions in a similar way; Page 2, Par. 7, thus such a device requires an external pull-up resistor connected to the positive voltage rail (in the power domain) (logic 1) in order to provide a logic 1 as output). Wang does not disclose the usage of a ratioed inverter. As argued previously in Claim 1, “Open Collector” discloses a ratioed inverter through an open-drain circuit. “Open Collector” further teaches that this ratioed inverter may be used to perform useful operations such as digital logic (Page 2, Par. 7, Open-drain outputs can be useful for analog weighting, summing, and limiting as well as digital logic), and the example provided operates in a single power domain.
	wherein the ratioed inverter comprises a second pull-up resistor and a second pull-down transistor in series (Page 1, Par. 6, the output usually consists of an external pull-up resistor (the ratioed inverter comprises a second pull-up resistor); Page 1, Par. 2, if the output device is a MOSFET, the output is called open drain (and a second pull-down transistor in series) and it functions in a similar way). As shown in Figure 1 of Page 1 of “Open Collector”, the open collector, and analogously the open-drain circuit, comprises a pull-up resistor and pull-down transistor in series. 

	Vai discloses the following limitation not taught by either Wang or “Open Collector”:
	and a second inverter coupled to a junction node of the second pull-up resistor and the second pull-down transistor (Page 178, Fig. 6.4, assume that the output of an open-drain circuit is used to drive another open drain stage (and a second inverter coupled to a junction node of the second pull-up resistor and the second pull-down transistor), as shown in Fig. 6.4). The combination of Wang/”Open Collector” does not disclose a second inverter being coupled the output of the open-drain circuit. Vai however discloses a design in which the open drain inverter, i.e. the resistor and transistor in series, drives another open drain inverter as seen in Figure 6.4. Vai teaches that this design allows one to determine what an appropriate ratio of resistor/transistor resistances should be (Page 178, the following analysis provides an approach to determine the smallest value of Rpu that produces an acceptable 0 at output Z).

	References Wang, “Open Collector”, and Vai are considered to be analogous art for the same reasons provided above, i.e. they relate to the signaling and design of integrated circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang with the ratioed inverter of “Open Collector” to gain the benefit of performing digital logic operations through the open drain circuit, and further combining with the open drain inverter of Vai in order to gain the ability to determine the ratio of resistances best for the ratioed inverter. 

Regarding Claim 10:

	Wang further discloses the following limitations:
	wherein the power domain is a system-on-a-chip domain (Page 1, Abstract, an attack detection circuit for safe chip and the security chip). The system of Wang is directed towards a system-on-a-chip, therefore the power domain is inherently one which constitutes a system-on-a-chip domain. The reasons for motivation/combination of references remain the same as in Claim 8.

Regarding Claim 11:
	The combination of Wang/”Open Collector”/Vai discloses Claim 8.
	“Open Collector” further discloses the following limitation:
	the output of the first inverter driving the second pull-down transistor (Page 1, Figure 1, IC Output -> Base Input). As argued previously in Claim 5, the glitch detection circuit of Wang and the open-drain circuit of “Open Collector” may be combined so that the output of the glitch detection circuit is connected to the input of the ratioed inverter as per Figure 1 of “Open Collector”. The reasons for motivation/combination of references remain the same as in Claim 8. 

Regarding Claim 12:
	The combination of Wang/”Open Collector”/Vai discloses Claim 8.
	Wang further discloses the following limitation:
	the first pull-down transistor driven by a power rail of the power domain (Page 6 (of untranslated copy), Figure 1, VDD, M2). As argued previously in Claim 6, the first pull-down transistor in the glitch detection circuit of Wang is shown in Figure 1 of Wang to be connected to VDD and GND, thereby being driven by the power rail of the power domain in which the circuit operates. The reasons of motivation/combination of references remain the same as in Claim 8.

Regarding Claim 17:
	The combination of Wang/”Open Collector” discloses Claim 16.
	Method Claim 17 corresponds to device Claim 4, and is rejected under the same combination of references Wang/”Open Collector”/Vai as used above, so Claim 17 is rejected similarly for the same reasons of motivation as used in Claim 4. 

Regarding Claim 18:
	The combination of Wang/”Open Collector”/Vai discloses Claim 17.
	Method Claim 18 corresponds to device Claim 5, and is rejected under the same combination of references Wang/”Open Collector”/Vai as used above, so Claim 18 is rejected similarly for the same reasons of motivation as used in Claim 5. 

Regarding Claim 19:
	The combination of Wang/”Open Collector”/Vai discloses Claim 18.
	Method Claim 19 corresponds to device Claim 6, and is rejected under the same combination of references Wang/”Open Collector”/Vai as used above, so Claim 19 is rejected similarly for the same reasons of motivation as used in Claim 6. 

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang/”Open Collector”, and further in view of Yoshikawa (JP 2005092693 A) hereinafter referred to as “Yoshikawa”. 
Regarding Claim 7:
	The combination of Wang/”Open Collector” discloses Claim 1.

	the supply power glitch detection circuit comprising a tuning circuit (Page 5, Par. 1, the transistor means includes a plurality of transistors and operating point adjusting means for adjusting the operating point by changing the number of the plurality of transistors connected in series (the supply power glitch detection circuit comprising a tuning circuit)). The combination of Wang/”Open Collector” does not disclose a tuning circuit, which is defined in the specification as such  (Par. [0022], series of stacked transistors may be utilized to provide a voltage-driven resistance, thus providing a field-tunable circuit). Reference Yoshikawa however discloses a tuning circuit comprising a plurality of transistors in its voltage detection circuit. Yoshikawa further teaches that using a plurality of transistors in place of a single transistor allows for adjusting the operation of the circuit by changing the number of transistors. 

	The combination of references Wang/”Open Collector” and reference Yoshikawa are considered to be analogous art because they relate to the design of a voltage detection circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang/”Open Collector” with the tuning circuit of Yoshikawa in order to gain the ability to adjust the operation of the circuit by changing the number of transistors. 

Regarding Claim 20:
	The combination of Wang/”Open Collector” discloses Claim 13.
	Wang further discloses the following limitations:
(Par. [0017], under this condition, the voltage glitch detection circuit works on the circuit noise of the power supply and the ground normal voltage jitter filtering, not triggering the voltage glitch detection circuit to ensure the circuit is reliable and stable work (the output signal indicates a normal operating condition to the second power domain and is asserted in the second power domain)). The combination of Wang/”Open Collector” does not disclose operation with a trip voltage. Therefore, under the broadest reasonable interpretation, the supply voltage of Wang/”Open Collector” is always operating within a range that does not cause a trip, as there is no trip voltage present. Thus, this limitation of the claim is inherently met by Wang disclosing an indication of normal operation. Regarding the phrase “is asserted in the power domain”, the ratioed inverter outputs a digital signal in the second power domain, and this signal is considered to be asserted using the previous arguments in Claim 14.
	(taught by Yoshikawa below)

	Yoshikawa discloses the following limitation not taught by the combination of Wang/”Open Collector”:
	and on condition the supply voltage in the first power domain is operating within a range that causes a trip, the output signal indicates an abnormal operating condition to the second power domain and is de-asserted in the second power domain (Page 7, Par. 9, the output voltage of the constant voltage source IC provided in the constant voltage source IC (constant voltage circuit) based on the abnormal voltage detection result (and on condition the supply voltage in the first power domain is operating within a range that causes a trip, the output signal indicates an abnormal operating condition to the second power domain) at the output terminal by the transistor Q1e of the voltage detection circuit 50. Is provided with a transistor Q2e and a resistor R3e as cutoff means for turning off the output transistor Q3e in the output circuit 52 (and is de-asserted in the second power domain)). Reference Yoshikawa however teaches a voltage detection method which detects whether the voltage exceeds a certain threshold, i.e. the trip voltage. Furthermore, Yoshikawa teaches that this may be used to turn off a transistor (de-assert a signal), and this may further be used to regulate the voltage (Page 7, Par. 10, the excess charge at the output terminal Vout is directly discharged by the detection signal output terminal).

	The combination of references Wang/”Open Collector” and reference Yoshikawa are considered to be analogous art because they relate to the design of a voltage detection circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang/”Open Collector” with the voltage detection circuit of Yoshikawa in order to gain the benefit of detecting voltages outside of normal operating ranges and the ability to discharge the excess charge, thereby regulating the voltage. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang/”Open Collector”/Vai, and further in view of Hildebrand. 
Regarding Claim 9:
	The combination of Wang/”Open Collector”/Vai discloses Claim 8.
	Hildebrand discloses the following limitation not taught by the combination of Wang/”Open Collector”/Vai:
(Par. [0149], SoC device 1810 may include a processor 1812, a real-time-clock (RTC) power domain 1814 (wherein the power domain is a real-time clock domain)). The combination of Wang/”Open Collector”/Vai does not disclose a real-time clock power domain. As argued previously in Claim 2, system-on-a-chip devices may include a real-time clock power domain, and this is disclosed by Hildebrand and supported by the specification (Par. [0015], Generally, SoCs have multiple voltage domains, each operating at a different voltage. Various voltage domains may include RTC). Furthermore, Hildebrand further teaches that operation within the real-time clock power domain allows for response to sensor events (Par. [0168], power management logic 1830 may detect a wake-up event and may power up system 1800. For example, a wake-up from an extreme deep sleep state may be triggered by a real-time-clock (RTC) alarm, or by a sensor event).
	The combination of references Wang/”Open Collector”/Vai and reference Hildebrand are considered to be analogous art because they relate to security mechanisms for system-on-a-chip devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glitch detection circuit of Wang/”Open Collector”/Vai with the real-time clock domain of Hildebrand in order to gain the benefit of responding to glitch events even in a deep sleep state as in Hildebrand.  	
Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Khan et al. (NPL – “Reducing system complexity by using a single-supply logic-level shifter”) – Includes methods related to open-drain signaling and level shifting, especially with regards to Figure 4  

Shao et al. (U.S. Patent No. 10,032,520 B2) – Includes methods related to glitch attacks in multiple power domains
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431 
                                                                                                                                                                                                       /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431